PER CURIAM.
We review the decision in Publix Super Markets, Inc. v. McGuire, 629 So.2d 862 (Fla. 1st DCA 1993), in which the district court of appeal certified a question of great public importance. Art. V, § 3(b)(4), Fla. Const.
The certified question is similar to the question this Court resolved in Zundell v. Dade County School Board, 636 So.2d 8 (Fla.1994). On the authority of Zundell, we quash the decision under review and remand for reconsideration in light of our opinion in Zundell.
It is so ordered.
GRIMES, C.J., and OVERTON, McDonald, SHAW, KOGAN and HARDING, JJ., concur.